Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 1 of 13 Page|D #: 89

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

OI EUROPEAN GROUP B.V.,
Plaintiff,

V- C.A. No. l9-00290-LPS

BOLIVARIAN REPUBLIC OF VENEZUELA; et

al. ,

Defendants.

 

 

PLAINTIFF’S OPPOSITION TO MOTION TO STAY

Plaintiff OI European Group B.V. (“M”), submits this opposition to the Motion to
Stay on Behalf of Defendants PDV Holding, Inc. (“B_Qy_li”), CITGO Holding, Inc. (“Q_I_I_G_Q
Mg”) and CITGO Petroleurn Corporation (collectively, the “Domestic Co;porations”l) (Dkt.
No. 19).

INTRODUCTION

This action is very different from pending actions against the Bolivarian Republic of
Venezuela (“Venezuela”) and Petroleos de Venezuela, S.A. (“M”) in Which this Court has
previously entered stays. The Dornestic Corporations are not parties to those actions, and the
stays of those proceedings pending the Czjystallex appeal (discussed beloW) Were entered because
that appeal Will decide legal, and potentially factual issues identical to the issues that govern
those cases. The bulk of this action seeks to hold the Domestic Corporations liable for

Venezuela’s obligations, and the bulk of the allegations of the Complaint focus on their status as

 

1 Each of the Dornestic Corporations is a Delaware corporation See Cornpl_ mr 19_21.

DBl/ 102731260.11

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 2 of 13 Page|D #: 90

alter egos transferring assets out of the reach of Venezuela’s creditors A stay of the entire action
pending the Crystallex appeal is not warranted in this case because it would prejudice OIEG’s
right to pursue its claims against the Domestic Corporations, whose liability will not be impacted
by the result of the appeal. Judicial economy would be impaired, not served, by such a stay,
Which would prejudice OIEG by permitting key evidence to become stale, and placing at risk
OIEG’s relative priority vis-a-vis other creditors, and its ability to enforce an eventual award.

OIEG concedes that should PDVSA appear in this case prior to disposition of the
Cryslallex proceedings discussed below, a limited stay as to claims against PDVSA might well
be warranted2 But no stay is warranted as to the movant Domestic Corporations. The Court
should deny the Domestic Corporations’ Motion.

BACKGROUND

OIEG filed suit on February ll, 2019 against the Domestic Corporations, their
Venezuelan parent PDVSA, and Venezuela, which owns and controls PDVSA. See generally
Dkt. No. l (“ngp_l.”). Holding an arbitration award issued against Venezuela by the
International Centre of Settlement of lnvestment Disputes (“M”), OIEG seeks declarations

that the Domestic Corporations and PDVSA are alter egos of Venezuela. Compl. Counts I-IV.

lt also seeks to unwind transactions through Which Venezuela used these alter egos to funnel
assets out of the United States and beyond the reach of its creditors, including judgment creditors
like OIEG. Id. , Counts V-VI. Regardless of what may ensue as to Venezuela and PDVSA,
substantial relief is sought, and will require factual review by this Court, with regard to the

Domestic Corporations.

 

2 Circumstances may change; however, on the current record, if PDVSA appeared today,
OIEG concedes that a partial stay of proceedings against PDVSA would be warranted

DBi/ 102731260.11 2

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 3 of 13 Page|D #: 91

Venezuela is liable on a number of lCSlD arbitration awards. lt has publically refused to
pay, and schemed to thwart enforcement ]cl. 1111 42-50. Venezuela has monetized its assets in
the United States, which it holds through the Domestic Corporations, and transferred them
offshore, ia'. W 48-50, by exercising extensive control over the Domestic Corporations, icl. 1111 4~
5, 75. PDVH is a direct, wholly owned subsidiary of PDVSA. Id. 11 ll. PDVH owns CITGO
Holding, which in turn owns CITGO Petroleum. Id. 1111 12~13. Venezuela exercises its
dominance in part through PDVSA, which by grant of the Venezuelan government has extensive
control of PDVH and CITGO Holding. Id. M 76-79. The directors of CITGO Holding have
close ties to the Venezuelan government Id. 1111 80-81, 84. CITGO Petroleum functions as an
alter ego of Venezuela as a result of the extensive control that Venezuela exercises over its
affairs Ia’. 1111 87. To dodge its obligations under the arbitration awards and judgments against it,
Venezuela executed a scheme to drain assets from each of the Domestic Corporations and to
relocate them to Venezuela, beyond the reach of United States creditors and courts. Id. 111 99,

l 19-20.

Count I, the only claim specific to PDVSA, seeks to have PDVSA declared an alter ego
of Venezuela and directly liable for Venezuela’s obligations to OIEG. Id. 1111 137-47. OIEG
concedes that a stay of proceedings against PDVSA may be warranted, should PDVSA ever
appear and seek such a stay. To date it has not. Counts II-IV seek relief against U.S. persons_
the Domestic Corporations_none of which is protected by the Foreign Sovereign lmrnunities
Act (“M”). Id. 1111 148~56. While each of the Domestic Corporations is, as a matter of
Delaware common law, an alter ego that should in equity be held liable for the Award, none is an
“agency or instrumentality” of the government in the sense that PDVSA is. See 28 U.S.C. §

1603(b)(3) (defming “agency or instrumentality of a foreign state,” for FSIA purposes, to

DBi/ 102731260.11 3

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 4 of 13 Page|D #: 92

exclude U.S. corporations). ln Counts V~Vl, OlEG claims that certain transactions made by the
Domestic Corporations were fraudulent transfers that should be avoided and unwound. Id. 1111
157-67. Count Vll seeks to hold ClTGO Holding, PDVH, and their directors liable for declaring
an improper dividend under Delaware law as part of Venezuela’s scheme. Id. 111 168-75.

Only the Domestic Corporations have appeared and sought relief. They ask to stay all
proceedings pending the conclusion of the appeal in Crysl‘allex International Corporation v.
Bolz`varian Republic of Venezuela, No. 16-04012 (Bd Cir., filed Oct. 28, 2016), on appeal from
judgment in No. 15-1082 (D. Del., filed Sept. 30, 2016) (the “Crvstallex Asset Proceeding”).
That appeal challenges, on FSlA and related grounds, this Court’s determination that PDVSA,
concededly an instrumentality of Venezuela, is its “alter ego” for purposes of a separate
arbitration award. lt raises no question as to the alter ego status of any Domestic Corporation.

W

I. LEGAL STANDARD

“Only in rare circumstances will a litigant in one cause be compelled to stand aside while
a litigant in another settles the rule of law that will define the rights of both.” Lcmdis v. N. Am.
Co., 299 U.S. 248, 255 (1936); see Dellz'nger v. Mz'tchell, 442 F.2d 782, 787 (D.C. Cir. 1971)
(finding improper a complete stay pending appeal of parallel action with some overlapping
parties in another circuit and rejecting rule that would support a “stay of proceedings in a case
whenever the same question is involved before another court in litigation not involving the
parties protesting the stay”).

Movants have not overcome three core problems The first and pervasive problem is the
heavy burden they carry. “The right to proceed in court should not be denied except under the
most extreme circumstances.” GFL Advantage Funcl, Ll‘cl. v. Colkitt, 216 F.R.D. 189, 193
(D.D.C. 2003) (intemai quotation emit-red)_ AS the supreme Court has recognized, “[t]he

DBl/ 102731260.11 4

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 5 of 13 Page|D #: 93

proponent of a stay bears the burden of establishing its need.” Clz`nton v. Jones, 520 U.S. 681,
708 (1997). “[T]he suppliant for a stay must make out a clear case of hardship or inequity in
being required to go forward, if . . . the stay for which he prays will work damage to someone
else.” Landz`s, 299 U.S. at 255. We show below that this burden is met.

A second problem is that stays should not be granted where indefinite delay is likely. “A
stay should not be granted unless it appears likely the other proceedings will be concluded within
a reasonable time in relation to the urgency of the claims presented to the court.” Levya v.
Certifz`ed Grocers ofCal., Ltcl., 593 F.2d 857, 864 (9th Cir. 1979). “[A] court abuses its
discretion in ordering a stay ‘of indefinite duration in the absence of a pressing need.”’ Belz‘ze
Soc. Dec. Ltd. v. Gov ’t ofBelize, 668 F.3d 724, 731~32 (D.C. Cir. 2012) (quoting Landis, 299
U.S. at 255). A stay should be denied where it would unduly delay adjudication of disputed
issues. See, e.g., Cooper Notification, Irzc. v. Twitter, Inc., 2010 WL 5149351, at *3-*4 (D. Del.
Dec. 13, 2010). We show below that recent events in the Crystallex Asset Proceedings suggest
that substantial delays are imminent

A third general proposition is that even where a stay is warranted, it may be appropriate
only for some phase of a litigation See Clz`ntorz, 520 U.S. at 708 (recognizing that trial of an
action may be stayed even though discovery proceeds). As we show below, the factual questions
raised by the claims against the Domestic Corporations Will not be settled by the Crystallex
Asset Proceedings, and accordingly, discovery should commence

II. THE CRYSTALLEX ASSET PROCEEDING WILL NOT DICTATE
THE RESULT ()F THIS CASE AS T() THE DOMESTIC CORPORATIONS.

While the Domestic Corporations seek a blanket stay pending resolution of the Crystallex
Asset Proceeding, Mot. at 1-2, that proceeding will not resolve the great majority of counts in

this action. That proceeding “is unlikely to decide, or to contribute to the decision of, the factual

DB1/ 102731260.11 5

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 6 of 13 Page|D #: 94

and legal issues before” the Court as they relate to the Domestic Corporations in a manner that
would justify a stay of all proceedings in this case. See Lockyer v. Mirant Corp. , 398 F.3d 1098,
1113 (9th Cir. 2005).

The appeal presents five questions All relate to whether PDVSA, concededly an
instrumentality of Venezuela, is entitled to immunities under the FSIA and First Nat ’l Cily Barzk

v. Barlco Para El Comercio Exterior de Cuba, 462 U.S. 611 (1983) (“Bancec”). 3 The Court of

 

Appeals’ review of those questions will not establish or settle any facts or legal rule with regard
to the alter ego liability of an indirect Delaware corporate subsidiary-that is, a U.S. person not
protected by the FSlA under 28 U.S.C. § 1603 (b)(3). See Brief for lntervenor-Appellant at 5_6
(“M Apg L”), Crystallex Asset Proceeding (Dec. 10, 2018).

The Domestic Corporations argue that all claims against them would be resolved if the
Third Circuit decides that PDVSA is not an alter ego of Venezuela. Mot. at 4 (“[l]f PDVSA is

not the alter ego of the Republic, then clearly the Domestic Corporations cannot be the alter egos

 

3 The questions presented may be summarized as follows:

l. Whether this Court needed an independent basis for subject matter jurisdiction With
respect to PDVSA;

2. Whether the presumption of separateness from the Republic to which PDVSA is entitled
under Barzcec was overcome;

3. Whether Crystallex satisfied the requirement of Barzcec that the Republic exercise day-to-
day control over PDVSA;

4. Whether the PDVH shares are immune from attachment and execution under the FSIA;
and

5. Whether this Court was divested of jurisdiction to authorize attachment and execution on
the PDVH shares during the pendency of PDVSA’s appeal.

See PDVSA App. Br. at 5-6 (record citations omitted).

DBl/ 102731260.11 6

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 7 of 13 Page|D #: 95

of the Republic.”) (footnote omitted). Two false premises underlie this argument The first is
that the Crystallex Asset Proceeding will settle whether PDVSA is an alter ego of Venezuela as a
matter of common law. This is not at all clear. lf it prevails, PDVSA may prevail simply on the
argument that it is entitled to an immunity by reason of federal statute or doctrines of jurisdiction
and international comity.4

The second false premise is that C cannot be an alter ego of A unless B is also an alter
ego of A. This is not the law. Whether C is an alter ego of A depends on the degree of control
that A has over C, demonstrated through a number of factors that show that the two operated as
one. See, e.g., Blaz'r v. Injz`neon Techs. AG, 720 F. Supp. 2d 462, 470 (D. Del. 2010) (“An alter
ego relationship may arise where ‘a corporate parent exercises complete domination and control

397

over its subsidiary ) (emphasis added) (citation omitted). Regardless of whether Venezuela
used another entity to do so, the Complaint alleges that “Venezuela . . . dominates and controls”
each of the Domestic Corporations Compl. 1111 87 (ClTGO Petroleum); see ia’. 1111 81 (alleging
that through a state decree “[Venezuela] consolidated its extensive day-to-day control over its
state-owned oil companies including PDVH”) (emphasis added), 84 (“Venezuela and CITGO
Holding act as a single economic unit in which ClTGO Holding is dominated and extensively
controlled by Venezuela.”). Each Domestic Corporation is an alter ego, regardless of whether
PDVSA is also an alter ego.

Among the defendants in this action, only PDVSA is “a duly created instrumentality” of

Venezuela entitled to “a presumption of independent status” under the FSlA. Crystallex Int ’l

Corp. v. Bolz'varian Republic of Venezuela, 333 F. Supp. 3d 380, 396 (D. Del. 2018) (quoting

 

4 lndeed, it seems quite unlikely that the Court of Appeals, reviewing this Court’s factual
findings for “clear error,” would interpose findings of its own. Karpenko v. Leena'ertz, 619 F.3d
259, 262-63 (3d Cir. 2010).

DB1/ 102731260.11 7

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 8 of 13 Page|D #: 96

Bancec, 462 U.S. at 627). To some degree at least, a state instrumentality may carry out the
business of the state and be managed by government-appointed directors without losing its
separate status Id. at 398 (citing Bancec, 462 U.S. at 624). Rebutting the presumption under
federal law requires demonstrating extensive control rising to the level of a principal/agent
relationship through a different set of factors from those applied to ordinary alter ego analysis of
domestic corporations under domestic law. Id. at 396-97, 401 (citing EMLtd. v. Banco Cent. de
la Republica Argentina, 800 F.3d 78, 91 (2d Cir. 2015) (listing factors)); contrast Blaz`r, 720 F.
Supp. 2d at 470 (listing factors applied to ordinary corporations). Thus, even if the Third Circuit
should rule that the Crystallex plaintiff did not meet its burden as to PDVSA, it does not follow
that Venezuela did not control the Domestic Corporations in a manner sufficient to convert them
into alter egos as a matter of Delaware law.

F or these reasons, disputed issues of fact and law as to each Domestic Corporation will
survive any disposition of the Crystallex Asset Proceeding. This case is therefore different from
those to which the Motion refers, in which the central issue was the lack of separateness of
PDVSA, not that of any other entity. See Crystallex, 333 F. Supp. 3d at 401-414;

ConocoPhillips Petrozuata B. V. et al v. Petroleos de Venezuela S.A. et al. , No. 1:16-cv-00904-

LPS, Dkt. No. 1 1111 63_72 (Compl.) (D. Del., filed Oct. 6, 2016). Plaintiffs in those cases also
agreed to or requested a stay. See Crystallex Int ’l Corp. v. Bolivarian Republic of Venezuela, No.
1:17-mc-00151-LPS, Dkt. No. 130 (Letter from Plaintiff’s Counsel, Nov. 26, 2018) (D. Del.);
ConocoPhillips, Dkt. No. 56 (Joint Status Report, Dec. 22, 2017). This Court was not asked, as

it is here, to impose a stay over the objection of the plaintiff

DBl/ 102731260.11 8

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 9 of 13 Page|D #: 97

III. THE ST. CLAIR FACTORS WEIGH AGAINST
GRANTING ANY STAY.

ln determining whether to grant a stay, courts weigh: “(1) the length of the requested
stay; (2) the ‘hardship or inequity’ that the movant would face in going forward with the
litigation; (3) the injury that a stay would inflict upon the non-movant; and (4) whether a stay
will simplify issues and promote judicial economy.” St. Clair Intellectual Prop. Consultants,
Inc. v. Fujifz`lm Holdings Corp., No. 08-373-JJF-LPS, 2009 WL 192457, at *2 (D. Del. lan. 27,
2009) (citing Landis, 299 U.S. at 254-55). Should PDVSA appear at some point in future, the
“rare circumstances” necessary for a stay may well be present as to PD VSA (depending on the
status of the Crystallex Asset Proceedings at that point) because those proceedings concern both
governing law as to PDVSA, and essentially the same facts5 But the appeal does not address
either the facts or law that will govern review of the claims of the Domestic Corporations

A. The Requested Stav Is Indefinite.

Courts must consider “the length of the requested stay.” St. Clair, 2009 WL 192457 at 2
(citations omitted). “When [reasonable] limits have been reached, the fetters should fall off.”
Landis, 299 U.S. at 257. The request should be denied if “the record fails to show either what a
‘resolution’ of [the other] case would entail or when such a resolution is likely to be reached.”
Belize, 668 F.3d at 732 (citation omitted).

With the Crystallex Asset Proceeding briefed and scheduled for oral argument,
Venezuela recently moved to stay the appeal. See Order (3d Cir. Mar. 20, 2019) (granting
Venezuela’s motion to intervene and indicating that the stay motion will be considered at oral

argument in April). The Third Circuit has not advised that it intends to expedite its review.

 

5 A summons to PDVSA was issued by the Court on March 22, 2019, and OIEG, through
counsel, is diligently pursuing service on PDVSA under the l-Iague Convention.

DBi/ 102731260.11 9

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 10 of 13 Page|D #: 98

Venezuela’s intervention, and uncertainty as to how the Court of Appeals will dispose of its
motion, creates the potential for indefinite delay, to say nothing of the possibility that the losing
party may seek certiorari review. See Landt's, 299 U.S. at 256 (requested stay through
conclusion of appeal exceeds “the limits of a fair discretion”).

B. The Domestic Corporations Face No “Hardship or Inequitv.”

The Domestic Corporations argue “hardship and inequity” in (1) briefing a motion to
dismiss in the absence of the 'l`hird Circuit’s ruling, and (2) “the risk to their financial wellbeing”
in proceeding with a case that “could warrant dismissal in light of the Third Circuit’s decision.”
Mot. at 6. These assertions do not warrant a stay. Landis, 299 U.S. at 255.

We have shown above that the first factor would apply only to PDVSA, which has not
appeared in this action or sought relief.

As to the second factor, responding to a complaint is a requirement that the law imposes
on every domestic corporate defendant, and not the sort of “hardship or inequity” that warrants a
stay. See, e.g., Cooper, 2010 WL 5149351, at *2 n.1 (the “added cost” defendants “will incur in
proceeding with the litigation” is not a sufficient basis for granting a stay). The “financial
hardship” argument is simply the inverse proposition to that of the complaint, Which is that
OlEG has suffered financial hardship because Venezuela uses U.S. domestic corporations as
alter egos to hinder and delay its creditors

The essential point here is a practical one. The proof of any alter ego case is “a fact
intensive assessment of numerous factors.” Vepco Park, Inc. v. Custom Air Servs., Inc. , 2016
WL 1613654, at *3 (Del. Super. Ct. Feb. 25, 2016); cf. Crystallex Int’l Corp., 333 F. Supp. 3d at
401 (inquiry regarding whether sovereign state exercise control over corporation involves “fact-
intensive inquiry”). The parties here should proceed promptly to discovery. OlEG believes that

discovery will vindicate the alter ego claims7 and the Domestic Corporations evidently hope that

DBi/ 102731260.11 10

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 11 of 13 Page|D #: 99

it will undermine them, but in either event the discovery will be necessary for this Court’s
disposition of Counts ll-Vll. As the Domestic Corporations have failed to show any pressing
need for a stay, OIEG should not be forced to postpone pursuit of its claims

C. Delav Would Preiudice OIEG.

The Domestic Corporations have not met their burden to show that a stay would not
materially harm OIEG. They argue that a stay would not cost OIEG “its ‘place in line”’ in terms
of priority because “all action by the Republic’s creditors presently before this Court are already
stayed.” This ignores the proceedings by creditors of Venezuela and PDVSA in other districts
that are not stayed. Mot. at 6 (emphasis added); see, e.g., Rusoro Mining Ltd. v. Bolivarian
Republic of Venezuela et al., No. 4:18-cv-01458 (S.D. Tex., filed May 7, 2018) (seeking
enforcement of arbitration award and judgment of over $971 million); Koch Minerals Sarl v.
Bolivarian Republic of Venezuela, No. 1:17-cv-02559-KBJ (D.D.C., amended complaint filed
May 23, 2018) (seeking confirmation of lCSlD award of nearly $400 million). lt also ignores
additional actions that may be filed. A serious risk arises that similarly requested relief will issue
in the other actions, potentially dwindling sources of recovery for OlEG.

A stay would also threaten OIEG’s ability effectively to enforce its claims See Cooper,
2010 WL 5149351, at *4 (denying stay where delay would mean that plaintiffs “right to enforce
[its claim] would be severely hindered”). lf OIEG prevails on the merits, among other things it
would be entitled to an order enjoining further transfers by the Domestic Corporations See 8
Del. C. § l307(a) (providing for “relief against a transfer,” including injunction against “further
disposition by the debtor or a transferee, or both, of the asset transferred or of other property.”).
But a stay in this case risks destroying the efficacy of any injunction against future transfers by

allowing ever more time for transfers to take place the longer the action remains pending

DBi/ 102731260.11 11

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 12 of 13 Page|D #: 100

Finally, the Domestic Corporations have not shown that a stay would not jeopardize the
availability and quality of evidence in this case. Delay “increase[s] the danger of prejudice
resulting from the loss of evidence, including the inability of witnesses to recall specific facts, or
the possible death [or unavailability] of a party.” Clinton, 520 U.S. at 707-08; New York v. Hill,
528 U.S. 110, 117 (2000) (“Delay can lead to a less accurate outcome as witnesses become
unavailable and memories fade.”). The indefinite stay requested by the Domestic Corporations
will create evidentiary prejudice for OIEG. OIEG alleges, for example, that the offending
transactions were undertaken with the actual, subjective intent on the part of the Domestic
Corporations to frustrate and evade satisfaction of OlEG’s claims Proving any person’s
subjective intent is only made more difficult by the passage of time.

The prejudice to OIEG from a stay outweighs any benefit to the Domestic Corporations
or this Court, and the Domestic Corporations’ Motion therefore should be denied.

1 D. A Stav Would Not Promote Judicial Econoinv.

ln sum, staying this case pending the Crystallex Asset Proceeding would not promote
judicial economy. The issues as to the Domestic Corporations differ materially from the issues

in the Crystallex Asset Proceeding. Because the Third Circuit’s ruling would not “streamline the

legal briefing and outcomes in this case” for the Domestic Corporations, the movants have not
met their burden.
_C_Q.N§_MMQ_N
F or the foregoing reasons, OIEG requests that the Court deny the Motion, and grant to it

such other and further relief as may be just and proper.

DBl/ 102731260.11 12

 

Case 1:19-cV-00290-LPS Document 20 Filed 04/01/19 Page 13 of 13 Page|D #: 101

Dated: April 1, 2019

DB1/ 102731260.11

MORGAN, LEWIS & BOCKIUS LLP

/s/Jody C. Barillare

 

Jody C. Barillare (#5107)

1007 N. Orange Street, Suite 501
Wilmington, DE 19801
Telephone: 302-574-3000
Facsimile: 302-574-3 001
jody.barillare@morganlewis.com

John C. Goodchild, llI (admitted pro hac vice)
MORGAN, LEWIS & BOCKIUS LLP

1701 Market Street

Philadelphia, PA 19103 -2921

Telephone: 215-963-5000

Facsimile: 215-963-5001
john.goodchild@morganlewis.com

Sabin Willett (admitted pro hac vice)
Christopher L. Carter (admitted pro hac vice)
Arcangelo S. Cella (admitted pro hac vice)
MORGAN, LEWIS & BOCKIUS LLP
One Federal Street

Boston MA 02110

Telephone: 617-341-7700

Facsimile: 617-341-7701
sabin.willett@morganlewis.com
christopher.carter@morganlewis.com
arcangelo.cella@morganlewis.com

Attorneysfor Plaintiff OI European Group B. V.

13

 

